McCulloch, C. J., (disseuting) If the new statute means no more than the majority attribute to it, then § 1 thereof is the only effective part — the succeeding sections may as well have been omitted. Section 1 provides, in substance, that the' district shall not have authority to maintain the improvement', and this is all the effect the court gives to the whole statute. It is the duty of courts in construing statutes to give effect to each part if the apparently -conflicting provisions can be reconciled. That part of § 3 of the statute amending $ 5 of the original statute which authorizes tlYeA'ommissioners to complete the improvement according; tontlie original plans can be harmonized with -the inhibition in § 4 against additional taxation of benefits by holding, as we all agree, that the inhibition is not against levying taxes for the completion of the improvement according to the original plan. There is, however, no conflict between §§ 3 and 4 with respect to borrowing money and issuing bonds. Section 3, amending § 5 of the old statute, does not deal at all with that question. It only confers authority to complete the improvement, and that can be done without borrowing money or issuing bonds. Authority to complete the improvement carried with it the necessary authority to make contracts, incur obligations and even to issue evidences of indebtedness. Altheimer v. Board of Directors, 79 Ark. 229. The inhibition against issuing bonds is emphatic in its terms and leaves the district without authority to do so for any purpose. There is, however, no conflict between the two sections. Section 4 is controlling, and, conceding that the district may exercise all the powers conferred in § 3, it is prohibited under § 4 from borrowing money or issuing bonds. No one has a legal right to dispute the power of the Legislature to impose this limitation on the authority of the district. The authority under the original statute to borrow money and issue bonds is withdrawn by the later enactment now under consideration, and no one can complain. Such withdrawal of authority did not impair the obligation of any contract. Bonds already issued are not affected by the new statute, and the former authority to borrow moliey was not a part of the contract between the district and its creditors. No creditor can, by legal process, compel a debtor — whether the debtor .be a public agency or iiot — to borrow money or issue negotiable bonds, even if the debtor has authority to do so. That is one. of the things which must necessarily be left to the will or convenience of the debtor. The- power to' borrow money and issue bonds is a mere grant by'the lawmakers, which -may or may not he exercised, according to the discretion of the commissioners of the district. I dissent, therefore, from that part of the opinion which holds that the statute does not prohibit the district from borrowing money and issuing bonds to complete the improvement. Hart, J., concurs in this dissent.